Exhibit 10.1





This AMENDMENT NO. 3 (this “Amendment”), dated as of April 12, 2019, among Cable
One, Inc., a Delaware corporation (the “Borrower”), the other Loan Parties party
hereto, the Initial Incremental Term B-3 Lender (as defined below), and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, amends the Amended and Restated Credit Agreement, dated
as of May 1, 2017 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Original Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time, and the Administrative
Agent.


WHEREAS, the Borrower has requested to obtain new Incremental Term Loans
consisting of loans established as a separate Class from the existing Classes of
Loans and that shall hereafter be referred to as the “Incremental Term B-3
Loans” in an aggregate principal amount of $325,000,000, to be made available in
a single drawing on the Delayed Draw Funding Date (as defined below) on the
terms and subject solely to the conditions set forth herein;


WHEREAS, Section 2.19 of the Original Credit Agreement permits the Borrower to
establish Incremental Term Loans pursuant to an Additional Credit Extension
Amendment which may be in the form of an amendment to the Original Credit
Agreement;


WHEREAS, the proceeds of the Incremental Term B-3 Loans borrowed on the Delayed
Draw Funding Date will be used for general corporate purposes (including to
finance working capital needs, Permitted Acquisitions, refinancings of the
Senior Notes or any other transaction not prohibited by the Amended Credit
Agreement) of the Borrower and its Subsidiaries;


WHEREAS, pursuant to Section 2.19 of the Original Credit Agreement, the
Borrower, the Administrative Agent and the Increasing Lender providing the
Incremental Term B-3 Loans (such initial Increasing Lender, set forth under the
heading “Incremental Term B-3 Lender” on Schedule I hereto, in such capacity,
the “Initial Incremental Term B-3 Lender”), without the consent of any other
Lenders, may enter into this Amendment to effectuate the incurrence by the
Borrower of the Incremental Term B-3 Loans;


WHEREAS, the Borrower has requested, and the Administrative Agent and the
Initial Incremental Term B-3 Lender have agreed, upon the terms and subject to
the conditions set forth herein, that the Original Credit Agreement be amended
as provided herein in order to effectuate the incurrence by the Borrower of the
Incremental Term B-3 Loans (the Original Credit Agreement, as so amended, the
“Amended Credit Agreement”); and


WHEREAS, in connection with the Incremental Term B-3 Loans and this Amendment,
CoBank, ACB will act as sole and exclusive lead arranger (in such capacity, the
“Incremental Term B-3 Lead Arranger”) and bookrunner.


NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, the Initial Incremental Term B-3 Lender and the
Administrative


1

--------------------------------------------------------------------------------





Agent hereby agree as follows:


SECTION 1.  Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement.  The
rules of interpretation set forth in Section 1.03 of the Original Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis.  As
used herein, the term “April 2019 Transactions” means, collectively, (a) the
execution, delivery and performance by each Loan Party of this Amendment, (b)
the Borrowing of the Incremental Term B-3 Loans hereunder and the use of the
proceeds thereof and (c) the payment of fees and expenses incurred in connection
with the foregoing.


SECTION 2.  Incremental Term B-3 Loan Commitments.


(a)            The Initial Incremental Term B-3 Lender hereby agrees, on the
terms and subject solely to the conditions set forth herein and in the Amended
Credit Agreement, to make Incremental Term B-3 Loans in Dollars to the Borrower
in a single drawing on the Delayed Draw Funding Date by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account
specified therefor by the Administrative Agent in an aggregate principal amount
not to exceed the amount set forth opposite the Initial Incremental Term B-3
Lender’s name on Schedule I hereto under the heading “Incremental Term B-3 Loan
Commitment.”  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.  Amounts
borrowed under this Section 2 and repaid or prepaid may not be reborrowed.


(b)            The Incremental Term B-3 Loans constitute Loans and Term Loans
under the Amended Credit Agreement and shall have the terms set forth in the
Amended Credit Agreement.  For the avoidance of doubt, the Incremental Term B-3
Loans shall constitute a single and distinct Class of Loans under the Amended
Credit Agreement, designated as the “Incremental Term B-3 Loans.”  The
Incremental Term B-3 Loans shall be Excluded Term Loans.  The Incremental Term
B-3 Lenders constitute Lenders under the Amended Credit Agreement.


(c)            The proceeds of the Incremental Term B-3 Loans borrowed on the
Delayed Draw Funding Date shall be used for general corporate purposes
(including to finance working capital needs, Permitted Acquisitions,
refinancings of the Senior Notes or any other transaction not prohibited by the
Amended Credit Agreement) of the Borrower and its Subsidiaries.


(d)            Unless previously terminated, the Incremental Term B-3 Loan
Commitments shall terminate upon the earlier of (x) immediately after the making
of the Incremental Term B-3 Loans on the Delayed Draw Funding Date and (y) the
date that is 180 days following the Amendment Effective Date (as defined
below).  The Borrower may at any time terminate, or from time to time reduce,
the Incremental Term B-3 Loan Commitments by complying with the requirements and
procedures set forth in Sections 2.08(c) of the Amended Credit Agreement with
respect to terminations of Revolving Commitments as if such requirements and
procedures were stated therein to apply to the Incremental Term B-3 Loan


2

--------------------------------------------------------------------------------





Commitments; provided that each reduction of the Incremental Term B-3 Loan
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 (or, if less, the remaining amount of such Incremental
Term B-3 Loan Commitments).


(e)            The Borrower promises to repay (i) on the last day of each fiscal
quarter, commencing with the last day of the first full fiscal quarter ending
after the Delayed Draw Funding Date, an aggregate principal amount of
Incremental Term B-3 Loans equal to 0.25% of the aggregate principal amount of
all Incremental Term B-3 Loans borrowed on the Delayed Draw Funding Date
(subject to adjustment in the event of prepayments as provided in Section 2.10
of the Amended Credit Agreement) and (ii) on the Incremental Term B-3 Loan
Maturity Date, the aggregate principal amount of all Incremental Term B-3 Loans
outstanding on such date.


(f)            The provisions of Sections 2.10(c) and (d) applicable to Term
Loans shall extend to and apply with respect to Incremental Term B-3 Loans.


SECTION 3.  Amendments to the Original Credit Agreement.  Effective as of the
Amendment Effective Date, the Original Credit Agreement is hereby amended as
follows:


(a)            Section 1.01 of the Original Credit Agreement is hereby amended
by adding the following definitions in proper alphabetical sequence:


“April 2019 Additional Credit Extension Amendment” means that certain Amendment
No. 3 to this Agreement, dated as of the April 2019 Additional Credit Extension
Amendment Effective Date, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.


“April 2019 Additional Credit Extension Amendment Effective Date” means the date
on which the conditions precedent set forth in Section 4 of the April 2019
Additional Credit Extension Amendment were satisfied or waived in accordance
therewith.


“Incremental Term B-3 Lender” means a Lender holding Incremental Term B-3 Loans
or an Incremental Term B-3 Loan Commitment.


“Incremental Term B-3 Loan” means a loan made pursuant to the April 2019
Additional Credit Extension Amendment.


“Incremental Term B-3 Loan Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term B-3 Loan pursuant
to the April 2019 Additional Credit Extension Amendment, as such commitment may
be reduced from time to time pursuant to Section 2(d) of the April 2019
Additional Credit Extension Amendment.  The initial amount of each Lender’s
Incremental Term B-3 Loan Commitment is set forth on Schedule I to the April
2019 Additional Credit Extension Amendment.  The aggregate amount of the
Lenders’ Incremental Term B-3 Loan Commitments on the April 2019 Additional
Credit Extension Amendment Effective Date is $325,000,000.


3

--------------------------------------------------------------------------------





“Incremental Term B-3 Loan Maturity Date” means January 7, 2026.


(b)            The following defined terms in Section 1.01 of the Original
Credit Agreement are hereby amended and restated in their entirety to read as
follows (new text is in bold/underline, and deleted text is in strikethrough):


“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term A Loans, Incremental Term A-1 Loans, Incremental Term B-1 Loans,
Incremental Term B-2 Loans, Incremental Term B-3 Loans, Incremental Term Loans
of any other series, Extended Term Loans of any series, Replacement Term Loans
of any series or Swingline Loans and (y) when used with respect to any
Commitment, refers to whether such Commitment is an Incremental Term A-1 Loan
Commitment, Incremental Term B-1 Loan Commitment, Incremental Term B-2 Loan
Commitment, Incremental Term B-3 Loan Commitment, Revolving Commitment or
Extended Revolving Commitment of any series.


“Required Financial Covenant Lenders” means, at any time, the Required Lenders
but excluding for all purposes of the determination thereof the Incremental Term
B-1 Loans, the Incremental Term B-2 Loans, the Incremental Term B-3 Loans and
any other Term Loans that pursuant to the terms of the applicable Additional
Credit Extension Amendment establishing such Term Loans are to be excluded from
any determination of the Required Financial Covenant Lenders (the Incremental
Term B-1 Loans, the Incremental Term B-2 Loans, the Incremental Term B-3 Loans
and any other Term Loans so excluded, “Excluded Term Loans”).


“Term Loan Commitment” means an Incremental Term A-1 Loan Commitment, an
Incremental Term B-1 Loan Commitment or, an Incremental Term B-2 Loan Commitment
or an Incremental Term B-3 Loan Commitment, as applicable.


“Term Loans” means the Initial Term A Loans, the Incremental Term A-1 Loans, the
Incremental Term B-1 Loans, the Incremental Term B-2 Loans, the Incremental Term
B-3 Loans, the Incremental Term Loans of each other series and the Extended Term
Loans of each series, collectively.


(c)            The definition of “Applicable Rate” set forth in Section 1.01 of
the Original Credit Agreement is hereby amended by (i) deleting the word “and”
at the end of clause (b) in the first paragraph of such definition and (ii)
replacing the “.” at the end of such paragraph with the following text:


; and (d) (i) 2.00% in the case of Eurocurrency Incremental Term B-3 Loans, and
(ii) 1.00% in the case of Base Rate Incremental Term B-3 Loans.


SECTION 4.  Conditions Precedent to Effectiveness.  This Amendment and the
amendments to the Original Credit Agreement provided for herein shall become
effective on the date (such date, the “Amendment Effective Date”) that each of
the conditions precedent set forth


4

--------------------------------------------------------------------------------





below shall have been satisfied or waived:


(a)            Executed Counterparts.  The Administrative Agent and the Initial
Incremental Term B-3 Lender shall have received a counterpart signature page of
this Amendment signed on behalf of the Borrower, the Guarantors and the Initial
Incremental Term B-3 Lender;


(b)            Opinions.  The Administrative Agent and the Initial Incremental
Term B-3 Lender shall have received the executed legal opinions of (x) Cravath,
Swaine & Moore LLP, special New York counsel to the Borrower, in form consistent
with the opinion delivered pursuant to the 2019 Additional Credit Extension
Amendment and (y) Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel
to the Borrower and the Guarantors in form consistent with the opinion delivered
pursuant to the 2019 Additional Credit Extension Amendment.  The Borrower hereby
requests such counsels to deliver such opinions;


(c)            Closing Documents.  The Administrative Agent and the Initial
Incremental Term B-3 Lender shall have received such customary closing documents
and certificates as the Administrative Agent and the Initial Incremental Term
B-3 Lender may reasonably request relating to the organization and existence of
each Loan Party, the authorization of the April 2019 Transactions, and the
identity, authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Amendment and the other Loan
Documents, all in form and substance consistent with the corresponding item
delivered pursuant to the 2019 Additional Credit Extension Amendment;


(d)            Note.  The Initial Incremental Term B-3 Lender shall have
received a Note executed by the Borrower in favor of the Initial Incremental
Term B-3 Lender;


(e)            Patriot Act.  The Administrative Agent shall have received
confirmation from the Initial Incremental Term B-3 Lender that the Initial
Incremental Term B-3 Lender shall have received, at least three Business Days
prior to the Amendment Effective Date, all documentation and other information
reasonably requested in writing by it at least ten Business Days prior to the
Amendment Effective Date in order to allow it to comply with the Act; and


(f)            Fees and Expenses Paid.  The Administrative Agent shall have
received all amounts owing by the Borrower pursuant to Section 9.03(a) of the
Credit Agreement in connection with this Amendment to the extent invoiced at
least three Business Days prior to the Amendment Effective Date. The
Administrative Agent shall have received confirmation from the Initial
Incremental Term B-3 Lender that the Initial Incremental Term B-3 Lender and the
Incremental Term B-3 Lead Arranger shall have received all fees and other
amounts due and payable to such Persons on or prior to the Amendment Effective
Date in connection with this Amendment, including, to the extent invoiced three
Business Days prior to the Amendment Effective Date, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower to the Incremental Term B-3 Lead Arranger.


SECTION 5.  Conditions Precedent to Funding.  The obligations of the Initial
Incremental Term B-3 Lender to make the Incremental Term B-3 Loans shall become
effective on the date (such date, the “Delayed Draw Funding Date”) that each of
the conditions precedent set


5

--------------------------------------------------------------------------------





forth below shall have been satisfied or waived:


(a)            Amendment Effective Date.  The Amendment Effective Date shall
have occurred;


(b)            Borrowing Request.  The Administrative Agent shall have received
a Borrowing Request for the Incremental Term B-3 Loans to be made on the Delayed
Draw Funding Date;


(c)            Representations and Warranties; No Default or Event of Default. 
At the time of and immediately after giving effect to the making of the
Incremental Term B-3 Loans and the application of the proceeds thereof, (i) the
condition set forth in Section 4.02(a) of the Amended Credit Agreement shall be
satisfied and (ii) the condition set forth in Section 4.02(b) of the Amended
Credit Agreement shall be satisfied; provided, that to the extent the proceeds
of the Incremental Term B-3 Loans are used to finance a Permitted Acquisition or
similar Investment (x) for purposes of clause (i) above, only the Specified
Representations shall be required to be true and correct and (y) for purposes of
clause (ii) above, the condition set forth in Section 4.02(b) of the Amended
Credit Agreement shall be limited solely to Events of Default under clauses (a),
(b), (h) or (i) of Article VII of the Amended Credit Agreement.


(d)            Officer’s Certificate.  The Administrative Agent shall have
received a certificate dated as of the Delayed Draw Funding Date and signed by a
Financial Officer of the Borrower, certifying that (i) the conditions specified
in clause (c) above and clause (e) below have been satisfied and (ii) solely in
the event the Borrower is availing itself of the accomodations set forth in the
proviso to clause (c) above for purposes of satisfying the conditions specified
in such clause (c), the proceeds of the Incremental Term B-3 Loans are being
used to finance a Permitted Acquisition or similar Investment;


(e)            Pro Forma Compliance with Financial Covenants.  The Borrower
shall be in compliance, calculated on a Pro Forma Basis, with the covenants
contained in Section 6.09 of the Original Credit Agreement as of the last day of
the most recent fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) of the Original Credit
Agreement; and


(f)            Fees Paid.  The Administrative Agent shall have received payment
of all accrued and unpaid Incremental Term B-3 Unused Commitment Fees (as
defined below), if any.


The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Delayed Draw Funding Date, and such notice shall be conclusive
and binding.


SECTION 6.  Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of the Initial Incremental Term B-3 Lender an unused commitment fee
for the applicable accrual period specified below (the “Incremental Term B-3
Unused Commitment Fee”), which shall accrue on the daily average unused amount
of the Incremental Term B-3 Loan Commitment of the Initial Incremental Term B-3
Lender at the rate equal to (a) 0% per annum for the period from the Amendment
Effective Date through and including the 45th day following the Amendment
Effective Date, (b) 0.375% per annum for the period from and including the 46th
day


6

--------------------------------------------------------------------------------





following the Amendment Effective Date through and including the 90th day
following the Amendment Effective Date, (c) 0.500% per annum for the period from
and including the 91st day following the Amendment Effective Date through and
including the 135th day following the Amendment Effective Date, and (d) 0.625%
per annum for the period from and including the 136th day following the
Amendment Effective Date through and including the 180th day following the
Amendment Effective Date.  The Incremental Term B-3 Unused Commitment Fees shall
accrue during the period from and including the Amendment Effective Date to but
excluding the date on which such Incremental Term B-3 Loan Commitment
terminates; provided that any such commitment fee accrued with respect to the
Incremental Term B-3 Loan Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and
provided further that no commitment fee shall accrue on the Incremental Term B-3
Loan Commitment of a Defaulting Lender at any time that such Lender shall be a
Defaulting Lender.  Accrued Incremental Term B-3 Unused Commitment Fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Incremental Term B-3 Loan Commitments
terminate, commencing on the first such date to occur after the Amendment
Effective Date.  The Incremental Term B-3 Unused Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The Incremental Term B-3 Unused Commitment Fees, once paid, shall not be
refundable under any circumstances.


SECTION 7.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each Loan Party represents and warrants that:


(a)            it is (i) duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business as now conducted and (iii) is qualified
to do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required; except
in each case referred to in clause (i) (other than with respect to the
Borrower), (ii) or (iii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect;


(b)            the April 2019 Transactions are, with respect to each Loan Party
as of the Amendment Effective Date, within such Loan Party’s corporate, limited
liability or partnership powers and have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder, member or
partner action;


(c)            each of this Amendment and the Note delivered to the Initial Term
B-3 Lender has been duly authorized, executed and delivered by such Loan Party
party thereto and constitutes a legal, valid and binding obligation of such Loan
Party party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and


7

--------------------------------------------------------------------------------





(d)            the April 2019 Transactions (i) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (A) filings necessary to perfect or maintain
the perfection of the Liens on the Collateral granted by the Loan Parties in
favor of the Administrative Agent, (B) the approvals, consents, registrations,
actions and filings which have been duly obtained, taken, given or made and are
in full force and effect, (C) those approvals, consents, registrations or other
actions or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect and (D) those approvals, consents,
registrations or other actions or filings required prior to the exercise of any
rights or remedies under the Loan Documents that would constitute a transfer of
control of, or assignment of, any FCC license or Cable System, (ii) will not
violate (A) any applicable law or regulation or order of any Governmental
Authority or (B) the charter, by-laws or other organizational documents of any
Loan Party, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (iv) will not result in the creation or imposition of any Lien on any
material asset of any Loan Party (other than pursuant to the Loan Documents and
Liens permitted by the Credit Agreement); except with respect to any violation
or default referred to in clause (ii)(A) or (iii) above, to the extent that such
violation or default could not reasonably be expected to have a Material Adverse
Effect.


SECTION 8.  Reference to and Effect on the Loan Documents.  On and after the
Amendment Effective Date, each reference in the Original Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring the
Original Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Original Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  This Amendment shall not constitute a novation of the Original
Credit Agreement or any of the Loan Documents.  This Amendment shall constitute
an Additional Credit Extension Amendment.


SECTION 9.  Reaffirmation of Guarantees and Security Interests.  Each Loan Party
hereby acknowledges its receipt of a copy of this Amendment and its review of
the terms and conditions hereof and consents to the terms and conditions of this
Amendment and the transactions contemplated hereby, including the extension of
credit in the form of the Incremental Term B-3 Loans.   Each Loan Party hereby
(a) affirms and confirms its guarantees, pledges, grants and other undertakings
under the Loan Documents to which it is a party, (b) agrees that (i) each Loan
Document to which it is a party shall continue to be in full force and effect
and (ii) all guarantees, pledges, grants and other undertakings thereunder shall
continue to be in full force and effect and shall accrue to the benefit of the
Secured Parties, including the Incremental Term B-3 Lenders, and (c)
acknowledges that from and after the Delayed Draw Funding Date, all Incremental
Term B-3 Loans from time to time outstanding shall be Obligations.


SECTION 10.  Applicable Law; Waiver of Jury Trial.


(A)            THIS AMENDMENT SHALL BE CONSTRUED AND




8

--------------------------------------------------------------------------------





INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


(B)            EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND
FOR ANY COUNTERCLAIM HEREIN.


SECTION 11.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


SECTION 12.  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.


SECTION 13.   Post-Closing Matters.   Within 90 days after the Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion), the Borrower, or the applicable Loan Party shall
deliver either the items listed in paragraph (a) or the items listed in
paragraph (b) as follows:


(a)          (i) an opinion or email confirmation from local counsel in each
jurisdiction where a Mortgaged Property is located, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that:


(A)            the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in each
Mortgage), including the Obligations evidenced by this Amendment and the other
documents executed in connection herewith, for the benefit of the Secured
Parties; and


(B)            no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the
Original Credit Agreement as amended by this Amendment and the other documents
executed in connection herewith, for the benefit of the Secured Parties; and


(ii)            a title search to the applicable Mortgaged Property
demonstrating that such Mortgaged Property is free and clear of all Liens other
than Permitted Encumbrances; or




9

--------------------------------------------------------------------------------





(b)            with respect to the existing Mortgages, the following, in each
case in form and substance reasonably acceptable to the Administrative Agent:


(i)            with respect to each Mortgage encumbering a Mortgaged Property,
an amendment thereof (each a “Mortgage Amendment”) duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;


(ii)            with respect to each Mortgage Amendment, a date down endorsement
(each, a “Title Endorsement,” collectively, the “Title Endorsements”) to the
existing Title Policy relating to the Mortgage encumbering the Mortgaged
Property subject to such Mortgage assuring the Administrative Agent that such
Mortgage, as amended by such Mortgage Amendment is a valid and enforceable first
priority lien on such Mortgaged Property in favor of the Administrative Agent
for the benefit of the Secured Parties free and clear of all Liens other than
Permitted Encumbrances or otherwise consented to by the Administrative Agent of
such Mortgaged Property, and such Title Endorsement shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent;


(iii)            with respect to each Mortgage Amendment, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to the
Administrative Agent and the Secured Parties, (y) shall cover the enforceability
of the respective Mortgage as amended by such Mortgage Amendment and (z) shall
be in form and substance reasonably satisfactory to the Administrative Agent;


(iv)            with respect to each Mortgaged Property, such affidavits,
certificates, information and instruments of indemnification (including without
limitation, a so-called “gap” indemnification) as shall be required by the title
company to induce the title company to issue the Title Endorsements; and


(v)            evidence acceptable to the Administrative Agent of payment by the
Borrower of all applicable title insurance premiums, search and examination
charges, survey costs and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage
Amendments and issuance of the Title Endorsements.


[Signature pages to follow]




10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.



 
CABLE ONE, INC., as the Borrower
 
     
By:
/s/ Steven S. Cochran
   
Name:     Steven S. Cochran
   
Title:       Senior Vice President and Chief Financial Officer







 
CABLE ONE VOIP LLC, as a Guarantor
 
     
By:
/s/ Steven S. Cochran    
Name:     Steven S. Cochran
   
Title:        Vice President







 
AVENUE BROADBAND COMMUNICATIONS LLC,
as a Guarantor
 
     
By:
/s/ Steven S. Cochran    
Name:      Steven S. Cochran
   
Title:        Vice President







 
TELECOMMUNICATIONS MANAGEMENT, LLC,
as a Guarantor
     
By:
/s/ Steven S. Cochran    
Name:      Steven S. Cochran
   
Title:        Vice President







 
ULTRA COMMUNICATIONS GROUP, LLC, as a
Guarantor
 
     
By:
/s/ Steven S. Cochran    
Name:      Steven S. Cochran
   
Title:        Vice President










[Signature Page to Amendment No. 3]


--------------------------------------------------------------------------------






 
DELTA COMMUNICATIONS, L.L.C., as a
Guarantor
 
     
By:
/s/ Steven S. Cochran    
Name:      Steven S. Cochran
   
Title:        Vice President












[Signature Page to Amendment No. 3]


--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, N.A, as
Administrative Agent
     
By:
/s/  Alicia Schreibstein
   
Name:      Alicia Schreibstein
   
Title:        Executive Director












[Signature Page to Amendment No. 3]


--------------------------------------------------------------------------------








 
COBANK, ACB, as the Initial Incremental Term
B-3 Lender
     
By:
/s/  Lennie Blakeslee
   
Name:      Lennie Blakeslee
   
Title:        Managing Director














[Signature Page to Amendment No. 3]


--------------------------------------------------------------------------------







Schedule I




Incremental Term B-3 Loan Commitments


 
Initial Incremental Term B-3 Lender
 
Incremental Term B-3 Loan Commitment
 
CoBank, ACB
 
$325,000,000
 
Total
 
$325,000,000


